United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1136
                                   ___________

Jennifer Miles,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Bellfontaine Habilitation Center,      *
                                       * [UNPUBLISHED]
             Appellee.                 *
                                  ___________

                             Submitted: May 7, 2009
                                Filed: May 21, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Jennifer Miles appeals the district court’s1 adverse grant of summary judgment
in her employment-discrimination action. Judgment was entered on December 10,
2007, and Miles filed her notice of appeal 31 days later on January 10, 2008. The
notice of appeal was thus untimely. See Fed. R. App. P. 4(a)(1)(A) (in civil cases,
notice of appeal must be filed within 30 days after entry of judgment or order); Dill
v. Gen. Am. Life Ins. Co., 525 F.3d 612, 619-20 (8th Cir. 2008) (timely notice of


      1
       The Honorable Mary Ann L. Medler, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
appeal is mandatory and jurisdictional). Accordingly, we dismiss the appeal for lack
of jurisdiction.
                      ______________________________




                                        -2-